Case 2:16-cv-06577-SRC-CLW Document 230 Filed 03/08/21 Page 1 of 8 PageID: 2845



NOT FOR PUBLICATION


                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

  BRG HARRISON LOFTS URBAN
  RENEWAL LLC,
                                          Civil Action No. 2:16-cv-06577 (SRC)
              Plaintiff,

  v.                                              OPINION & ORDER

  GENERAL ELECTRIC COMPANY,
  ENVIRONMENTAL WASTE
  MANAGEMENT ASSOCIATES, LLC and
  ACCREDITED ENVIRONMENTAL
  TECHNOLOGIES, INC.

              Defendants.

  ACCREDITED ENVIRONMENTAL
  TECHNOLOGIES, INC.,

              Third-Party Plaintiff,

  v.

  FIELD ENVIRONMENTAL
  INSTRUMENTS, INC. and
  ARIZONAINSTRUMENT LLC,

              Third-Party Defendants.

  ENVIRONMENTAL WASTE
  MANAGEMENT ASSOCIATES, LLC,

              Third-Party Plaintiff,
  v.
Case 2:16-cv-06577-SRC-CLW Document 230 Filed 03/08/21 Page 2 of 8 PageID: 2846




  LANGAN ENGINEERING AND
  ENVIRONMENTAL SERVICES, INC.;
  JOHN WOOD GROUP PLC as successor-
  in-interest to AMEC PLC,

              Third-Party Defendants.

  EVANSTON INSURANCE COMPANY,                Civil Action No: 2:17-CV-01584

              Plaintiff,

  v.

  ENVIRONMENTAL WASTE
  MANAGEMENT ASSOCIATES, LLC,
  ACCREDITED ENVIRONMENTAL
  TECHNOLOGIES, INC., and BRG
  HARRISON LOFTS URBAN RENEWAL

  LLC,

              Defendants.

  ACCREDITED
  ENVIRONMENTALTECHNOLOGIES,
  INC.,

              Third-Party Plaintiff,
  v.

  J.S. BRADDOCK AGENCY,

              Third-Party Defendant.

  J.S. BRADDOCK AGENCY,

              Fourth-Party Plaintiff,

  v.

  EDGEHILL SPECIAL RISK, INC.,

              Fourth-Party Defendant.




                                        2
Case 2:16-cv-06577-SRC-CLW Document 230 Filed 03/08/21 Page 3 of 8 PageID: 2847




 CHESLER, U.S.D.J.

           This matter comes before this Court on the motion for reconsideration of this Court’s

 Opinion and Order, filed on February 5, 2021, brought by Defendant/Third-Party Plaintiff

 Environmental Waste Management Associates, LLC (“EWMA”). In the Opinion and Order of

 February 5, 2021, this Court granted two motions to dismiss the Third-Party Complaint (“3PC”),

 pursuant to Federal Rule of Civil Procedure 12(b)(6), each brought by a Third-Party Defendant:

 1) the motion to dismiss the 3PC by Langan Environmental and Engineering Services, Inc.

 (“Langan”); and 2) the motion to dismiss the 3PC by Wood Environment & Infrastructure

 Solutions, Inc. (“AMEC”).1 For the reasons stated below, the motion for reconsideration will be

 denied.

           “[A] judgment may be altered or amended if the party seeking reconsideration shows at

 least one of the following grounds: (1) an intervening change in the controlling law; (2) the

 availability of new evidence that was not available when the court granted the motion for

 summary judgment; or (3) the need to correct a clear error of law or fact or to prevent manifest

 injustice.” In re Energy Future Holdings Corp., 904 F.3d 298, 311 (3d Cir. 2018); L. Civ. R.

 7.1(i).

           EWMA contends that this Court erred in its analysis of the question of whether the 3PC

 pled sufficient facts to make plausible that Langan and AMEC were joint tortfeasors with

 EWMA under New Jersey law. EWMA argues that “the facts alleged within the Third Party




 1
   Wood Environment & Infrastructure Solutions, Inc. contends that it is successor-in-interest to
 Amec Foster Wheeler, referenced in the First Amended Complaint (“FAC”) as “AMEC.” (FAC
 ⁋ 50.) The 3PC names John Wood Group PLC as the success-in-interest to “AMEC PLC.” The
 entity “John Wood Group PLC” has appeared in this case, but contends that its name has been
 improperly pled. To reduce confusion, this Opinion will refer to the successor-in-interest to
 Amec Foster Wheeler, the “AMEC” in the FAC, as “AMEC.”
                                                   3
Case 2:16-cv-06577-SRC-CLW Document 230 Filed 03/08/21 Page 4 of 8 PageID: 2848




 Complaint are factually distinguishable and critically different from those presented in Cherry

 Hill,” and this Court “erred in not relying on the directly analogous factual situation in” LaBracio

 Family P’ship v. 1239 Roosevelt Ave., Inc., 340 N.J. Super. 155, 165 (N.J. Super. Ct. App. Div.

 2001). (EWMA’s Recon. Br. 5.)

        In their opening briefs in support of their motions to dismiss the 3PC, both Langan and

 AMEC had argued that EWMA’s third-party contribution claim must be dismissed because the

 allegations contained in the 3PC do not support the inference that either third-party Defendant

 was a “joint tortfeasor” with EWMA, as defined in New Jersey’s Joint Tortfeasors Contribution

 Act, N.J.S.A. § 2A:53A–1. In support, both Langan and AMEC had cited the discussion of the

 interpretation of this definition in the New Jersey Supreme Court case of Cherry Hill Manor

 Assocs. v. Faugno, 182 N.J. 64, 72 (2004), as well as other New Jersey cases.

        EWMA’s two opposition briefs responded to these arguments with passages that are

 substantially similar:

        Langan relies entirely on cases that are inapposite, in that they deal with the
        distinguishable fact pattern in which there are separate and successive torts,
        severable as to time and duty. . .

        In Cherry Hill Manor Assocs. v. Faugno, a legal malpractice action involving
        negligent representation by three separate attorneys retained at different times, the
        court noted that it was not the “same injury” where the plaintiff sustained
        damages “as a result of multiple disparate injuries caused by multiple tortfeasors.”
        182 N.J. 64, 75-77 (2004). The court noted that each attorney allegedly committed
        different wrongful conduct – one failed to deliver and file a mortgage securing
        plaintiff’s deposit and advances, the second failed to name the first attorney in the
        suit against the seller, and the third allegedly failed to name the second attorney in
        the suit against the first attorney. Id.2 The court distinguished this from a case
        involving the failure of all three attorneys in the same transaction to insure that a
        deed and mortgage were timely filed, in which case the attorneys all caused the


 2
   “Similarly, in South Brunswick Furniture v. Acrisure, the court applied Cherry Hill to the same
 fact pattern: three attorneys retained at separate times, and therefore found there was not
 common liability when plaintiff’s cause of action accrued.” [footnote present in original in
 EWMA’s opposition briefs.]
                                                  4
Case 2:16-cv-06577-SRC-CLW Document 230 Filed 03/08/21 Page 5 of 8 PageID: 2849




        same injury. Id. (citing LaBracio Family P’ship v. 1239 Roosevelt Ave., Inc., 340
        N.J. Super. 155, 158-159 (App. Div. 2001)). Like LaBracio, here EWMA, AET,
        Langan and AMEC are all alleged to have contributed to the same injury during
        the same period of time: plaintiff’s purchase of the property without full
        knowledge of the extent of the mercury contamination thereon.

        Here, Plaintiff’s claims and EWMA’s contribution claims all relate to the same
        injury (as stated above in Plaintiff’s letter): the “failure to follow the appropriate
        standard of care when investigating and characterizing the environmental
        conditions at the subject property.” This is the exact same claim which EWMA
        makes as to Langan, and the basis for which EWMA will seek contribution and/or
        indemnification: plaintiff’s damages as a result of the failure to discover the
        extent of mercury contamination on the subject property prior to purchase.
        Langan, like EWMA, performed work or services in investigating, remediating or
        exacerbating the mercury contamination on the subject property, the crux of
        Plaintiff’s claims.

 (EWMA’s Opp. to Langan’s MTD 15-18; EWMA’s Opp. to AMEC’s MTD 15-18 is

 substantially similar.)

        In brief, EWMA now moves for reconsideration contending that this Court erred in two

 ways: 1) by failing to distinguish Cherry Hill on the facts; and 2) by failing to find that LaBracio

 is directly analogous. This Court finds that much of EWMA’s reconsideration brief is an attempt

 to get a second bite at the apple with the benefit of hindsight. This Court will limit its

 reconsideration to EWMA’s original arguments about Cherry Hill and LaBracio.

        As to EWMA’s argument that this Court erred in its understanding of LaBracio, as

 already quoted, EWMA’s opposition briefs contained one sentence on LaBracio: “Like

 LaBracio, here EWMA, AET, Langan and AMEC are all alleged to have contributed to the same

 injury during the same period of time: plaintiff’s purchase of the property without full knowledge

 of the extent of the mercury contamination thereon.” This is not an argument; it is a conclusory

 assertion. EWMA’s brief in support of its motion for reconsideration presents an entirely new

 analysis of LaBracio in an attempt to inject an argument where none originally existed.




                                                   5
Case 2:16-cv-06577-SRC-CLW Document 230 Filed 03/08/21 Page 6 of 8 PageID: 2850




 EWMA’s original opposition briefs did not offer any analysis of LaBracio that this Court

 overlooked.

        As to both Cherry Hill and LaBracio, EWMA’s opposition briefs offered little more than

 a summary of Cherry Hill and the conclusory assertion that Cherry Hill is distinguishable on the

 facts and the instant case is “like” LaBracio: EWMA, Langan, and AMEC all contributed to the

 same injury. This Court did not find this to be a persuasive argument in favor of finding that

 EWMA, Langan, and AMEC are joint tortfeasors under New Jersey law, and EWMA has not

 pointed out anything that this Court overlooked. This Court declines to consider EWMA’s new

 and considerably expanded arguments on reconsideration.

        On reconsideration of EWMA’s original arguments quoted above, this Court reaffirms its

 decision that the 3PC failed to allege sufficient facts to make plausible that Langan and AMEC

 are joint tortfeasors with EWMA under New Jersey law. Both Langan and AMEC moved to

 dismiss on the ground that, inter alia, the 3PC failed to allege a basis to make plausible that they

 were joint tortfeasors with EWMA under the definition stated in N.J.S.A. § 2A:53A-1: “For the

 purpose of this act the term ‘joint tortfeasors’ means two or more persons jointly or severally

 liable in tort for the same injury to person or property.” In opposition, EWMA argued that

 Langan, AMEC and EWMA all “contributed to the same injury during the same period of time:

 plaintiff’s purchase of the property without full knowledge of the extent of the mercury

 contamination thereon.” This is insufficient under the plain language of the statute, which

 requires more than contribution to the same injury: N.J.S.A. § 2A:53A-1 requires joint liability

 for the same injury. As Langan correctly argues in opposition to the motion for reconsideration,

 EWMA has ignored the joint liability requirement.




                                                  6
Case 2:16-cv-06577-SRC-CLW Document 230 Filed 03/08/21 Page 7 of 8 PageID: 2851




         EWMA’s opposition briefs to the motions to dismiss did not even address the joint

 liability requirement of N.J.S.A. § 2A:53A-1. EWMA failed to sufficiently rebut the arguments

 from Langan and AMEC that the 3PC did not plead sufficient facts to make plausible that they

 are joint tortfeasors with EWMA under N.J.S.A. § 2A:53A-1. The motions were correctly

 decided.

         Furthermore, the Court notes that, in Cherry Hill, the New Jersey Supreme Court,

 considering the statutory definition of “joint tortfeasors,” presented, using separate subheadings,

 two analyses, the first about the requirement of “joint liability,” the second about the requirement

 of “same injury.” 182 N.J. at 72-76. The New Jersey Supreme Court stated: “It is well settled

 that the true test for joint tortfeasor contribution is joint liability . . .”3 Id. at 72. In the absence

 of a demonstration of joint liability, under New Jersey law, a showing that two actors were

 involved with the same injury is insufficient ground to consider them to be joint tortfeasors.

 Whether or not Cherry Hill is factually analogous to the instant case, it is controlling authority on

 the issue of the interpretation of “joint tortfeasors” in N.J.S.A. § 2A:53A-1.

         Cherry Hill set forth the applicable principles for both the joint liability inquiry and the

 same injury inquiry. AMEC and Langan have consistently argued that EWMA failed to

 demonstrate joint liability under Cherry Hill, and EWMA has consistently failed to rebut the

 argument. In EWMA’s brief in support of the motion for reconsideration, EWMA

 acknowledged the two-pronged Cherry Hill standard, but stated: “The Opinion misinterpreted

 Cherry Hill’s joint liability and same harm requirement . . .” (EWMA’s Reconsid. Br. 22.)

 EWMA’s brief, however, does not otherwise address the joint liability issue raised by Langan




 3
  AMEC quoted this statement in its opening brief in support of its motion to dismiss the 3PC.
 (AMEC’s MTD 3PC Br. 6.)
                                                      7
Case 2:16-cv-06577-SRC-CLW Document 230 Filed 03/08/21 Page 8 of 8 PageID: 2852




 and AMEC in their original motions to dismiss. EWMA has failed to address this essential

 element of a claim for contribution against a putative joint tortfeasor under New Jersey law, and

 failed to rebut the arguments of Langan and AMEC that the 3PC therefore fails to state a valid

 contribution claim.

         EWMA also moves for reconsideration of this Court’s determination that amendment of

 the 3PC was futile. As the preceding discussion has explained, EWMA’s opposition briefs failed

 to make any case that the contribution claim satisfied New Jersey’s requirement for joint

 tortfeasors of joint liability. Because EWMA failed to make any demonstration that this

 requirement was or could be met, the Court did not err in finding that amendment was futile.

        For these reasons,

        IT IS on this 8th day of March, 2021

        ORDERED that EWMA’s motion for reconsideration (Docket Entry No. 221) is

 DENIED.

                                                          s/ Stanley R. Chesler
                                                        STANLEY R. CHESLER, U.S.D.J.




                                                 8
